Case 1:19-cv-25246-RNS Document 57 Entered on FLSD Docket 06/17/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   Modern Pharmacy, LLC and others,        )
   Plaintiffs,                             )
                                           )
   v.                                      ) Civil Action No. 19-25246-Civ-Scola
                                           )
   JM Smith Corporation, Defendant.        )

                   Order on Motion for Approval of Compromise

         Now before the Court is the parties’ stipulated motion for approval of
  compromise in which the parties agree (1) that the Defendant’s motion for
  attorney’s fees for $55,000 be granted; (2) that the Defendant withdraw its
  motion for costs; and (3) that the Court enter an amended judgment that
  specifies that “the judgment is without prejudice and is not an adjudication on
  the merits of the claims raised and is not intended to have any preclusive effect
  on the Plaintiffs’ ability to file such claims.” (Proposed Amended Judgment, ECF
  No. 56-2.) The Court construes their last stipulation as a motion to amend or
  alter a judgment pursuant to Rule 59(e). For the reasons set forth below, the
  Court denies the parties’ joint motion (ECF No. 56).
         The Court declines to amend its final judgment because the Federal Rules
  of Civil Procedure do not allow for parties to amend final judgments by
  agreement. Federal Rule of Civil Procedure 59(e) permits a motion to alter or
  amend a judgment. “The only grounds for granting a Rule 59 motion are newly-
  discovered evidence or manifest errors of law or fact. A Rule 59(e) motion cannot
  be used to relitigate old matters, raise argument or present evidence that could
  have been raised prior to the entry of judgment.” Arthur v. King, 500 F.3d 1335,
  1343 (11th Cir. 2007) (internal quotations omitted). Here, the parties did not
  present any grounds to alter the judgment other than that they agree the Court
  should do so. The parties did not cite any authority for the proposition that the
  Court can amend its judgment based solely on the agreement of the parties, and
  therefore the Court declines to amend its judgment. Nevertheless, the Court
  clarifies that its dismissal is without prejudice, and it is for the district court in
  the District of South Carolina to determine whether the judgment in this case
  has preclusive effect on claims or issues in that case.
         The parties may still withdraw the motion for reconsideration, the motion
  for attorneys’ fees, and the motion for costs based on an agreement they have
Case 1:19-cv-25246-RNS Document 57 Entered on FLSD Docket 06/17/2020 Page 2 of 2



  reached. In sum, the motion for approval of compromise (ECF No. 56) is denied
  because the parties did not establish grounds for the Court to amend its
  judgment under Rule 59(e). The parties are ordered to either (1) file a notice of
  withdrawal of the motions pursuant to their agreement by June 23, 2020 or (2)
  the Defendant must respond to the motion for reconsideration by June 23, 2020
  and the Plaintiff must respond to the motions for attorney’s fees and for costs by
  June 23, 2020. Magistrate Judge Torres may extend the deadlines for the costs
  and fees motions as he sees fit.
        Done and ordered at Miami, Florida, on June 16, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
